       Case 3:17-cv-00551-RCJ-CLB Document 49 Filed 04/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA


JOHN D. REDMAN,                  )                     3:17-CV-0551-RCJ-CLB
                                 )
           Plaintiff,            )                     MINUTES OF THE COURT
                                 )
     vs.                         )                     April 29, 2020
                                 )
GENE YUP,                        )
                                 )
           Defendant.            )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       On January 17, 2020 and March 19, 2020, the Office of the Attorney General filed
notices of suggestion of death of Gene Yup who died on December 26, 2019 (ECF Nos.
41 & 43). Plaintiff has filed a motion for substitution of defendant to the Estate of Gene
Hing Yup and requested service of the estate (ECF Nos. 46, 47, & 48). No opposition was
filed. Pursuant to Local Rule 7-2(d), the failure of an opposing party to file points and
authorities in response to any motion . . . shall constitute a consent to the granting of the
motion

       Plaintiff’s motions for substitution and service (ECF Nos. 46, 47, & 48) are
GRANTED. If plaintiff wishes to have the U.S. Marshal attempt service on the personal
representative of the estate pursuant to NRS 143.190, he shall follow the instructions
contained in this order.

       The Clerk shall ISSUE a summons for Catherine Yup, in her capacity as
personal representative of the Estate of Gene Hing Yup and send the same to the U.S.
Marshal. The court will provide the address of Catherine Yup to the U.S. Marshal under
seal. The Clerk shall also SEND a copy of the amended complaint (ECF No. 33), the
screening order (ECF No. 39), and this order to the U.S. Marshal for service on the estate.
The Clerk shall SEND to plaintiff one USM-285 form. Plaintiff shall have until Friday, May
15, 2020, to complete the USM-285 service form and return it to the U.S. Marshal, 400
South Virginia Street, 2nd Floor, Reno, Nevada 89501.
        Case 3:17-cv-00551-RCJ-CLB Document 49 Filed 04/29/20 Page 2 of 2




        If plaintiff fails to follow this order, the estate will be dismissed as a defendant for
failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

       The Clerk shall SEND a courtesy copy of the summons, the amended complaint
(ECF No. 33), the screening order (ECF No. 39), and this order to the attorney for the
estate at the following address:

                       Tyson Cross, Esq.
                       Cross Law
                       611 Sierra Rose Drive, Suite B
                       Reno, NV 89511
       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK

                                            By:              /s/
                                                    Deputy Clerk
